PER CURIAM.
Appellant seeks reversal of a conviction based upon a jury verdict finding him guilty of second degree murder and unlawful possession of a firearm while engaged in a criminal offense.
*534It is appellant’s contention that the trial court erred in admitting into evidence photographs of the deceased alleged to be irrelevant and prejudicial.
We have carefully considered the point on appeal in the light of the record and briefs and have concluded that reversible error has not been shown. Mack v. State, 346 So.2d 1229 (Fla., 3d DCA 1977).
Therefore the judgment and sentences are affirmed.
Affirmed.